IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 123,419

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                          DION JAMAL GREEN,
                                              Appellant.


                                   SYLLABUS BY THE COURT



1.
        When deciding whether to impose consecutive or concurrent sentences, the
sentencing court may consider statements made by the defendant in earlier proceedings as
well as at the time of sentencing.


2.
        One purpose of the contemporaneous objection rule is to give the district court the
opportunity to make a ruling at the time that testimony is being introduced in light of the
circumstances surrounding the presentation of that testimony.


        Appeal from Geary District Court; STEVEN L. HORNBAKER, judge. Opinion filed March 11, 2022.
Affirmed.


        Debra J. Wilson, of Capital Appeals and Conflicts Office, argued the cause, and Reid T. Nelson,
of the same office, was with her on the brief for appellant.




                                                      1
        Kurtis K. Wiard, assistant attorney general, argued the cause, and Michael J. Duenes, assistant
solicitor general, and Derek Schmidt, attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        ROSEN, J.: Dion Jamal Green appeals from the consecutive hard 25 sentences
imposed consequent to his plea of guilty to two counts of felony first-degree murder. The
facts leading to his sentence were stated at his plea hearing.


        On December 25, 2018—Christmas Day—police were dispatched to an address in
Junction City, where they found the body of Jenna Schafer, who had been shot in the
head. Witnesses identified Green as the last person seen with Schafer at a party the
previous night. Green initially denied responsibility for her death but later admitted he
left the party with her with the intention of killing her; shortly thereafter, he shot her
dead. He told police he did this because a certain Mashaun Baker, also known as
"Sleaze," promised to pay him $1,000 to carry out the execution. An autopsy revealed
that Schafer was four to eight weeks pregnant at the time of her death.


        On January 7, 2019, the State charged Green with one count of premeditated
capital murder "done pursuant to a contract or agreement" of Jenna Schafer and one count
of premeditated capital murder, as set out in K.S.A. 2020 Supp. 21-5401 and K.S.A. 2020
Supp. 21-5419. On August 7, 2019, the State filed an amended complaint, charging
Green with two counts of premeditated murder. Then, on June 4, 2020, the State filed a
second amended complaint, charging Green with two counts of felony first-degree
murder, with kidnapping as the underlying felony.




                                                     2
       Green requested that he be allowed to plead guilty to the charges set out in the
second amended complaint. Both the State and Green agreed to request presumptive hard
25 life sentences. The agreement left open for argument whether the sentences would run
consecutive or concurrent. The plea agreement was eventually accepted by the district
court judge.


       On October 15, 2020, Green filed a motion to continue the sentencing hearing so
that his mother could appear in person to speak on his behalf. In a written response, the
State objected to the motion, arguing that sentencing had already been postponed at
Green's personal request so that he could remain longer in Geary County near his family,
and at his counsel's request, based on an unusually heavy capital homicide caseload. The
State expressed its openness to remote electronic appearance by Green's mother. The
court formally denied the motion from the bench during the sentencing proceedings, and
Green's mother addressed the court virtually via Zoom. The court then imposed
consecutive hard 25 sentences.


       Green raises two issues to this court, both challenging the validity of the
sentencing proceeding.


       Green first argues on appeal that the district court abused its discretion when it
imposed consecutive hard 25 life sentences because its decision was based on an error of
fact. He contends substantial competent evidence did not support the factual
determination that he committed the crimes in the hope of receiving financial
compensation.




                                              3
       Deciding whether to impose concurrent or consecutive sentences generally lies
within the trial court's discretion. State v. Frecks, 294 Kan. 738, 741, 280 P.3d 217
(2012). A court abuses its discretion if its action:


       "(1) is arbitrary, fanciful, or unreasonable, i.e., if no reasonable person would have taken
       the view adopted by the trial court; (2) is based on an error of law, i.e., if the discretion is
       guided by an erroneous legal conclusion; or (3) is based on an error of fact, i.e., if
       substantial competent evidence does not support a factual finding on which a prerequisite
       conclusion of law or the exercise of discretion is based." State v. Ward, 292 Kan. 541,
       550, 256 P.3d 801 (2011), cert. denied 565 U.S. 1221 (2012).


       At sentencing, in countering Green's expressions of remorse, the prosecutor told
the court: "There was no concern that he had murdered this girl in exchange for a
thousand dollars, that he knew she had two children whom he left orphaned."
Immediately before it imposed the sentence, the district court judge explained why he
was imposing consecutive sentences instead of concurrent ones:


       "Mr. Green, you know, I can look—I—I can look you right in the eye and say any—
       anybody that—that thinks a human life is worth a thousand dollars, and is willing to take
       that for someone to shoot somebody in the head does not deserve compassion from the
       Court. That's the Court's feeling in this case. And I don't—I'll—I'll try to make this short
       and as painless as possible. But simply does not deserve it, hasn't earned it.
               ....
               ". . . There is no worse thing that—that—murder for hire is heartless, for lack of
       a better word. And you say you have a heart. And I know you have—you have a drug
       problem, or you did. And probably always will be. You're an addict, and you always will
       be an addict. And if you were out of prison, I don't know that you wouldn't go back and
       start using again, and you will have the same I-don't-care attitude that you have told me
       here today that you had when this shooting occurred."



                                                      4
       This was not a speculative, unsupported assertion.


       During an initial interrogation, Green told police:


                "Someone paid me, was going to pay me. Because they wanted her out of the
       way. I fucked up, man. All I care about was my girl. You know what I'm saying, we
       living paycheck-to-paycheck. You understand what I'm saying. That's why I did it. . . . I
       wanted her Christmas to be good. That's all I cared about, I was supposed to get paid
       today.
                "Q: How much were you supposed to get paid?
                "A: A thousand dollars."


       During a break in the interrogation, Green was permitted to make a
telephone call to his wife. That call was recorded, and it showed Green told his
wife the crime was financially motivated:


       "I took the opportunity regardless of who it was, the worst mistake of my life. All I'm
       saying was the outcome. And that's why I stayed up all night hoping to get paid.
                ....
                "[Y]ou would have had a good Christmas the way you wanted to do whatever
       you wanted to do, go out wherever you wanted to go or whatever the case may be. That
       was my whole thing and that was my whole logic and I didn't give a fuck what I had to
       do to make that happen for you."


       At the hearing on the plea agreement, Green told the judge—who was also the
sentencing judge—that he killed Schafer "because I was paid to do it." The prosecutor
summarized the evidence that would be produced at trial, which included Green's
statement to police on interrogation "that he did this because he was paid by somebody


                                                    5
named Mashaun Baker, also known as Sleaze, to commit the murder in exchange of
$1,000." Green did not object to or disagree with this factual basis for his guilty plea.


       At the plea hearing, the judge stated he was taking judicial notice of Green's
interviews and the transcripts of the preliminary hearing. He also took notice of that
evidence at the sentencing hearing. These materials clearly supported the premise that the
primary motivation for his crime was Green's hope to obtain financial compensation so
that he could provide a "good Christmas" for his family.


       Green asserts that the State did not believe its own contract-killing theory, in part
because it dropped its original capital murder charges and in part because it did not
pursue charges against the supposed instigator of the murders. This is of no consequence.
A defendant's statements, standing alone, may suffice to support factual conclusions
consistent with those statements. See, e.g., State v. Qualls, 309 Kan. 553, 560, 439 P.3d
301 (2019); State v. Qualls, 297 Kan. 61, 70, 298 P.3d 311 (2013) State v. Tahah, 293
Kan. 267, 273, 262 P.3d 1045 (2011). Green repeatedly insisted he committed the crime
in exchange for a promise of money, and, whatever action the State took with respect to
amending the criminal complaint or to charging other possible defendants, the district
court did not abuse its discretion in believing Green's claim.


       Based on what the prosecutor argued at sentencing, what Green told the judge at
the plea hearing, and what Green said at the interrogation and during the phone call to his
wife, the district court judge had an ample factual basis for its statement at sentencing
that Green committed the murder "for hire" and in exchange for a promise of $1,000.




                                              6
       Green next argues that he was denied constitutional due process because the
district court refused to continue the sentencing hearing so that his mother could testify in
person on his behalf.


       K.S.A. 22-3401 allows a district court to grant a continuance of trial proceedings
for "good cause." A court's refusal to grant such a continuance is reviewed on appeal for
an abuse of discretion. State v. Carter, 284 Kan. 312, 318, 160 P.3d 457 (2007).


       Green requested a continuance because his mother wanted to address the court at
sentencing but did not want to travel from Maryland during the COVID pandemic.
Green's motion for continuance, filed approximately two weeks before sentencing,
explicitly allowed for a remote video appearance by his mother. In relevant part, the
motion stated:


               "Dion Green, by and through counsel and pursuant to K.S.A. 60-240, moves this
       court to find good cause and continue the sentencing set for October 28, 2020. Further, if
       the court does not find good cause, to alternatively arrange for remote viewing and a
       remote video statement, on behalf of Mr. Green, by Mr. Green's non-biological mother,
       Dr. Lynne Holland.
               ....
               "Alternatively, if the Court believes that good cause is not met to continue the
       sentencing, or believes we will not have more certainty with the COVID-19 pandemic in
       December, Mr. Green and his counsel would request that a system is set up to allow a
       video statement to the court, and remote viewing of the sentencing by Mr. Green's non-
       biological mother, Dr. Lynne Holland." (Emphases added.)




                                                    7
       The State argues that this issue is not properly before this court because Green
failed to raise a contemporaneous objection to holding his mother's statement by
videoconference. The State makes a persuasive argument.


       In his written motion for a continuance, Green stated that his mother would have
difficulty traveling to Kansas and then back to Maryland because of restrictions related to
the COVID pandemic. He asked as an alternative to a continuance that she be allowed to
address the court remotely through electronic conferencing. The court denied the
continuance but granted her alternative request. Neither Green—on his own or through
counsel—nor the judge made any comment about the quality of the internet connection or
their ability to understand her message. Now, on appeal, Green argues the quality of the
transmission was so poor that he was denied the right to have a witness speak
meaningfully on his behalf at sentencing.


       In general, issues not raised before the district court may not be raised on appeal.
See State v. Kelly, 298 Kan. 965, 971, 318 P.3d 987 (2014). Part of the purpose of the
contemporaneous objection rule is to give the district court the opportunity to make a
ruling at the same time that testimony is being introduced. See, e.g., State v. Ballou, 310
Kan. 591, 612-13, 448 P.3d 479 (2019). In failing to place anything on the record relating
to the quality of the transmission, Green made it impossible for the district court to make
a judgment about how understandable the mother's statement was or to provide the relief
Green now seeks on appeal. In the absence of any activity in the district court on this
subject, this court is now left to guess whether the transmission problems impaired the
ability of the district court to take into account his mother's testimony.


       The request for a continuance was not made because of anticipated electronic
transmission issues. It was made so that Green's mother could offer information

                                              8
mitigating against consecutive sentences. When, after the fact, Green argues the
transmission was inadequate and the court should have granted the continuance a couple
of weeks earlier, he makes an argument never presented to the district court. A party may
not object to the introduction of testimony on one ground at trial and assert another
ground on appeal. State v. Garcia-Garcia, 309 Kan. 801, 810, 441 P.3d 52 (2019). This is
what Green seeks to do here.


       The preservation problem goes beyond Green's failure to object at the time of
sentencing. In general, a litigant may not invite an error and then complain of the error on
appeal. State v. Stewart, 306 Kan. 237, 248, 393 P.3d 1031 (2017). Green asked for
videoconferencing, which he received. To be sure, the internet connection was not
perfect, but Green invited the error and neglected to raise any concerns about his rights at
the time.


       Because Green did not object to the video transmission of his mother's testimony
at the time she presented it, his issue on appeal was not preserved for appeal. In fact,
Green received what he requested in his motion, and this court is not in a better position
than the trial court would have been to decide whether the transmission was adequate to
convey the import of his mother's message. We therefore find no reversible error in the
denial of the motion to continue.


       The sentence imposed by the district court is affirmed.




                                              9